Title: From Thomas Jefferson to Amos Marsh, 20 November 1801
From: Jefferson, Thomas
To: Marsh, Amos


Sir
Washington Nov. 20. 1801.
I recieve with great satisfaction the Address you have been pleased to inclose me from the House of Representatives of the Freemen of the state of Vermont. the friendly and favorable sentiments they are so good as to express towards myself personally are high encouragement to perseverance in duty, & call for my sincere thanks.
With them I join cordially in admiring and revering the Constitution of the United States, the result of the collected wisdom of our country. that wisdom has committed to us the important task of proving by example that a government, if organised in all it’s parts on the Representative principle unadulterated by the infusion of spurious elements, if founded, not in the fears & follies of man, but on his reason, on his sense of right, on the predominance of the social, over his dissocial passions, may be so free as to restrain him in no moral right, and so firm as to protect him from every moral wrong. To observe our fellow citizens gathering daily under the banners of this faith, devoting their powers to it’s establishment, and strengthening with their confidence the instruments of their selection, cannot but give new animation to the zeal of those who, stedfast in the same belief, have seen no other object worthy the labours & losses we have all encountered.
To draw around the whole nation the strength of the General government as a barrier against foreign foes, to watch the borders of every state, that no external hand may intrude, or disturb the exercise of self-government reserved to itself, to equalize and moderate the public contributions, that while the requisite services are invited by due remuneration, nothing beyond this may exist to attract the attention of our citizens from the pursuits of useful industry, nor unjustly to burthen those who continue in those pursuits, these are functions of the General government on which you have a right to call. they are in unison with those principles which have met the approbation of the Representatives of Vermont, as announced by myself on the former & recent occasions alluded to. these shall be faithfully pursued according to the plain & candid import of the expressions in which they were announced. no longer than they are so, will I ask that support which, through you, has been so respectfully tendered me: and I join in addressing him, whose kingdom ruleth over all, to direct the administration of their affairs to their own greatest good.
Praying you to be the channel of communicating these sentiments to the House of Representatives of the freemen of the state of Vermont, I beseech you to accept, for yourself personally, as well as for them, the homage of my high respect and consideration.
Th: Jefferson
